DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/15/20.
	Applicant’s amendment to claims 1, 3, 4, 7, 11, 16 and 26 is acknowledged.
	Applicant’s cancellation of claims 18-25 and 27 is acknowledged.
	Applicant’s addition of new claims 28-30 is acknowledged.
	Claims 1-17, 26 and 28-30 are pending and claims 6, 8, 9, 12 and 30 are withdrawn.
Claims 1-5, 7, 10, 11, 13-17, 26, 28 and 29 are subject to examination at this time.

Per 37 CFR 1.121, claims 6, 8 and 9 should have a status of “Withdrawn”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive.
Regarding claims 1, 3 and 11:
The following citations from the MPEP apply to claims 1, 3 and 11.
MPEP § 2144.05, Obviousness of Ranges, (II)(A) indicates:  
is critical.” (Emphasis added.)  See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  

MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 further indicates:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

Regarding claim 1:
	Mizumoto forms an active oxide layer by plasma irradiation with oxygen, but is silent the layer is amorphous.  Suga teaches plasma irradiation with oxygen forms an intermediate amorphous layer of 15-nm in thickness for a bonding interface.  See Suga at page 487, Section: TEM observations.
	While Mizumoto and Suga do not expressly teach the amorphous layer is approximately 100 nm and approximately 1000 nm, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Mizumoto and Suga.  For example, one of ordinary skill in the art would recognize the thickness of the amorphous layer is a result effective variable because the amorphous layer is what makes the direct bonding 
	It is noted that Applicant has provided no arguments that a range of approximately 100 nm and approximately 1000 nm is critical or provides for unexpected results.  If Suga’s thinner amorphous layer of 15 nm can achieve a direct bonding interface, then one of ordinary skill in the art can reasonably expect a thicker layer such as 100 nm to 1000 nm (e.g. greater amounts of adhesive material or “glue layer”) can similarly achieve adhesion.  
	Applicant’s claimed ranges in claim 1 fall within the broad scope of the references and as set forth above, MPEP § 2144.05 indicates:
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  

Regarding claim 3:
Applicant’s remarks that “Initially, to avoid confusion, the claim recitations do not place an upper limit on anneal temperatures. Rather, the claim recitations set an upper limit on temperature ramp rates up to 50ºC, but set no limitations on subsequent ramp rates or temperatures above 50ºC.” is not persuasive.  (See Remarks at page 3.)
Claim 3 does place an upper limit on the anneal temperature.  Claim 3 recites “raising the temperature of the joined stack to around 50ºC at a rate of about 1ºC per minute or less”.  The 50ºC is not the maximum ramp rate.  The ramp rate is “1ºC per minute or less” and this ramping is performed to around 50ºC.

	Based on Takagi’s disclosure, one of ordinary skill in the art would recognize the anneal temperature is a result effective variable to prevent cracking of the specimen.  Thus, the recitation of an annealing temperature of 50ºC is obvious to one of ordinary skill in the art to prevent cracking of the directly bonded first substrate and second substrate.
	It is noted that Applicant has provided no arguments that a temperature of 50ºC is critical or provides for unexpected results.  It is also noted that Applicant has provided no arguments that a ramp rate is “1ºC per minute or less” is critical or provides for unexpected results.
Even though Mizumoto, Suga and Takagi are is silent about a ramp rate for the temperature, they are still successful in achieving a direct bonding interface as long as the temperature is maintained to below 150ºC to prevent cracking.  
	Applicant’s claimed ranges in claim 3 fall within the broad scope of the references and as set forth above, MPEP § 2144.05 indicates:
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  

Regarding claim 11:
	The arguments set forth above in claim 3 also apply here.

	It is noted that Applicant has provided no arguments that a time of 48 hours is critical or provides for unexpected results.  If Suga’s time of 24 hours can achieve a direct bonding interface, then one of ordinary skill in the art can reasonably expect that keeping the bonded samples in air for a longer time of 48 hours can similarly achieve adhesion.  
	Applicant’s claimed ranges in claim 11 fall within the broad scope of the references and as set forth above, MPEP § 2144.05 indicates:
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 7, line 3, the recitation of “a discrete layer of a deposited compound” is indefinite.  It is unclear if “a discrete layer of a deposited compound” refers to “the thin amorphous layer” recited in claim 3, line 8.  It is unclear if the discrete layer is the same layer as the thin amorphous layer or a different layer from the thin amorphous layer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
Referring to the 35 U.S.C 112(b) rejection above, if the discrete layer in claim 7 is the same layer as the thin amorphous layer recited in claim 3, line 8, then the limitation “a discrete layer” does not appear to further limit the independent claim.  For example, in claim 3 the layer is specifically a thin amorphous layer, but in claim 7 the layer is a generic discrete layer.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto et al., "Direct Wafer Bonding and Its Application to Waveguide Optical Isolators", Materials, 5 (2012): pages 985-1004  (from the IDS) in view of Suga et al., "Combined Process for Wafer Direct Bonding by Means of the Surface Activation Method", IEEE (2004): pages 484-490 (of record).

Mizumoto teaches:
1. A process for direct-bonding dissimilar materials in microelectronics, comprising: 
	obtaining a first substrate of a first material (e.g. Ce:YIG in fig. 8 and fig. 4), the first material possessing a first coefficient of thermal expansion (CTE); 
	obtaining a second substrate of a second material (e.g. LiNbO3 in fig 8 and silicon-on-insulator, SOI in fig. 4), the second material possessing a second CTE, wherein the second CTE is different from the first CTE of the first material; 
	forming or depositing a thin layer, the thin layer comprising an oxide, a carbide, a nitride, a carbonitride, or an oxynitride on a surface of the first substrate and/or the second substrate as a direct-bonding intermediary between the first substrate and the second substrate (e.g. See page 990, plasma irradiation with oxygen forms “an active oxide layer”) ; and 


Regarding claim 1:
	Mizumoto is silent the “active oxide layer” that is formed by plasma irradiation with oxygen is “amorphous” and that the thin amorphous layer has a thickness between approximately 100 nm and approximately 1000 nm.
	In an analogous art, Suga teaches plasma irradiation with oxygen forms an intermediate amorphous layer for a bonding interface.  The amorphous oxide layer has a thickness of 15-nm.  See Suga at page 487, Section: TEM observations.
	Mizumoto and Suga do not expressly teach approximately 100 nm and approximately 1000 nm.
	However, absent any disclosure by the Applicant “approximately 100 nm and approximately 1000 nm” is critical or provides for unexpected results, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Mizumoto and Suga.
	See MPEP § 2144.05, Obviousness of Ranges and MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.   Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Regarding claim 2:

	Mizumoto and Suga do not expressly teach at least 48 hours. 
	However, absent any disclosure by the Applicant “at least 48 hours” is critical or provides for unexpected results, such a time can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Mizumoto and Suga.
	See MPEP § 2144.05, Obviousness of Ranges and MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.   Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Regarding claim 10:
 	Mizumoto further teaches:
10. The process of claim 1, wherein the first material of the first substrate comprises lithium tantalate (LiTaO3) or lithium niobate (LiNbO3), and the second material of the second substrate comprises silicon (Si), quartz, fused silica glass, sapphire, or a glass (e.g. LiNbO3 in fig. 8 and silicon (Si) of the SOI in fig. 4)

Regarding claim 17:
 	Mizumoto further teaches:
17. The process of claim 1, wherein the first material of the first substrate forms a device when direct-bonded to the second material of the second substrate, the device selected from the group consisting of an acoustic filter, a surface acoustic wave (SAVV) device, a sensor on a processor, a light emitting diode (LED), an infrared (IR) sensor, a VIS sensor, a projector on a 

Regarding claim 26:
 	Mizumoto further teaches:
26. The microelectronics device of claim 1, wherein the thin amorphous layer comprises silicon (e.g. see silicon (Si) of the SOI in fig. 4 and page 990.)

Suga also teaches:
26. The microelectronics device of claim 1, wherein the thin amorphous layer comprises silicon (e.g. See page 487, Section: TEM observations).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Suga because (i)  oxygen-RIE-nitrogen treatment forms a thick amorphous layer that is responsible for oxidation of the substrate surface (e.g. see page 487, Section: TEM observations); and  (ii)  adding a nitrogen plasma treatment after the oxygen RIE plasma process causes significant increases in bonding strength (e.g. see page 485, Section: Results).

Claims 3, 4, 7, 11, 16, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Suga and further in view of Takagi et al., "Room-temperature wafer bonding of Si to LiNbO3, LiTaO3 and Gd3Ga5O12 by Ar-beam surface activation", J. Micromech. Microeng. 11 (2001): pages 348–352 (of record).

Regarding claim 3:
	Mizumoto and Suga teach the limitations of claim 3 as applied to claim 1 above.

	However, Mizumoto teaches annealing at low temperatures to prevent avoid problems such as debonding of the interface and cracking due to mismatch in thermal expansion.  See Mizumoto at pages 988, 990 and 999.
	In an analogous art, Takagi teaches bonding a silicon substrate (Si) with a LiNbO3 substrate.  “The annealing temperature was limited up to about 100 ◦C in this system, because the LiNbO3 specimen cracked during an annealing process at 150 ◦C for 2 h, as shown in figure 6(b).”  See Takagi at page 350, Section: Results and discussion.
	It would have been obvious to one having ordinary skill in the art to raise “the temperature of the joined stack to around 50 degree C at a rate of about 1 degree C per minute or less”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges and MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  

Regarding claim 4:
	Mizumoto is also silent regarding “further comprising raising the temperature of the joined stack to around 100 degree C at a rate of about 1 degree C per minute or less, when one of the materials is silicon.”

	In an analogous art, Takagi teaches bonding a silicon substrate (Si) with a LiNbO3 substrate.  “The annealing temperature was limited up to about 100 ◦C in this system, because the LiNbO3 specimen cracked during an annealing process at 150 ◦C for 2 h, as shown in figure 6(b).”  See Takagi at page 350, Section: Results and discussion.
	It would have been obvious to one having ordinary skill in the art to raise “raise the temperature of the joined stack to around 100 degree C at a rate of about 1 degree C per minute or less, when one of the materials is silicon “, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges and MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  

Regarding claim 7:
	Suga further teaches  
7. The process of claim 1, wherein the oxide, carbide, nitride, carbonitride, or oxynitride formed on the surface of the first substrate and/or the second substrate comprises a discrete layer of a deposited compound, the discrete layer having a thickness between approximately 100 nm and 
	Mizumoto, Suga and Takagi do not expressly teach approximately 100 nm and approximately 1000 nm.
	However, absent any disclosure by the Applicant “approximately 100 nm and approximately 1000 nm” is critical or provides for unexpected results, such a thickness can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Mizumoto and Suga.
	See MPEP § 2144.05, Obviousness of Ranges and MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.   Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Regarding claim 11:
Mizumoto, Suga and Takagi teach the limitations as applied to claims 2 and 3 above.

Regarding claim 16:
 	Mizumoto teaches plasma activating the substrate surfaces by applying an oxygen plasma at page 990.  Mizumoto does not expressly teach nitrogen plasma and is silent regarding the bias voltage.
	Suga teaches plasma activating the substrate surfaces by applying an oxygen plasma in RIE mode followed by a nitrogen plasma in RIE mode at page 487, also see page 484, Table I.  
	Suga teaches the plasma activation with oxygen and nitrogen is applied to both substrate surfaces.  Since each of the first substrate and the second substrate is plasma activated with oxygen and nitrogen, the claim limitation “plasma activating the first substrate with 
	Suga further teaches applying a bias voltage (e.g. “self-bias” at pages 444 and 486; and “Oxygen ions in RIE mode can be deeply implanted by high-self bias voltage resulting in formation of thick silicon dioxide layer.” at page 487, Section: TEM observations), but is silent regarding a specific numerical value for the bias voltage such as -200 to -300 volts.
	However, absent any disclosure by the Applicant “a bias voltage of -200 to -300 volts” is critical or provides for unexpected results, such a bias voltage setting can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Suga.
	See MPEP § 2144.05, Obviousness of Ranges and MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.   Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Regarding claim 28:
Mizumoto, Suga and Takagi teach the limitations as applied to claim 7 above.

Regarding claim 29:
Mizumoto, Suga and Takagi teach the limitations as applied to claim 10 above.
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Suga because (i)  oxygen-RIE-nitrogen treatment forms a thick amorphous layer that is 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takagi because limiting the annealing temperature up to about 100 ◦C can help prevent cracking.  See Takagi at page 350, Section: Results and discussion.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Suga, as applied to claim 1 above, and further in view of Takei et al., "Effects of Wafer Precleaning and Plasma Irradiation to Wafer Surfaces on Plasma-Assisted Surface-Activated Direct Bonding", Japanese Journal of Applied Physics, 49 (2010): pages 1-3 (of record).


Regarding claim 5
	Mizumoto and Suga teach the limitations of claim 1 above and Mizumoto further teaches prior to the direct-bonding of the first wafer and the second wafer together, plasma activating the bonding surfaces of the first wafer and the second wafer at pages 989-990, fig. 2 and pages 998-999.
	Mizumoto and Suga do not expressly teach cleaning with NH4OH (ammonium hydroxide).
	In an analogous art, Takei teaches cleaning LiNbO3 and SOI wafers with NH4OH, H2O2 and H2O at page 2.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takei to perform cleaning with NH4OH (ammonium hydroxide) because one of ordinary skill in the art would be motivated to look for cleaning materials and Takei teaches NH4OH is a known .

	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Suga, as applied to claim 1 above, and further in view of Epshteyn, US Patent No. 6,502,271 (of record).

Regarding claim 13:
	Mizumoto and Suga teach all the limitations of claim 1 above but are silent regarding planarizing a bonding surface, cleaning with a PVA brush and Megasonic SC1 and spin drying.
	In an analogous art, Epshteyn teaches planarizing substrate surfaces, conventional cleaning of the planarized surfaces uses a PVA brush scrubbing process and megasonic cleaning, followed by spin drying.  See Epshteyn at Abstract, col 1, ln 49–56, col 5, ln 3–25. 
	
Regarding claim 14:
	Mizumoto and Suga teach the limitations as applied to claim 16 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Epshteyn to perform “planarizing a bonding surface of each of the first substrate and the second substrate with chemical mechanical planarization (CMP) before the direct-bonding at the ambient room temperature; cleaning the planarized surfaces with a PVA brush scrubbing process and a deionized water rinse process; further cleaning the planarized surfaces with a Megasonic SC1 process and rinsing with deionized water; and spin drying the cleaned surfaces” because Epshteyn teaches “The wafer's surface on which integrated circuitry is to be constructed must be extremely clean in order to facilitate reliable semiconductor junctions with col 1, ln 40–48); and (ii)  “Conventional post-CMP wafer cleaning commonly uses a combination of buffing, double-sided brush scrubbing, megasonic cleaning and spin-rinse drying to remove contaminates from the wafer's surface..” (e.g. Epshteyn at col 1, ln 49–56).

	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Suga and Epshtyen, as applied to claim 1 above, and further in view of Takei.

Regarding claim 15:
	Mizumoto, Suga and Epshtyen teach all the limitations of claims 1 and 13-14 above, but do not expressly teach further comprising spray rinsing the plasma-activated surfaces with a 29% NH4OH solution to fortify subsequent direct bonds.
	In an analogous art, Takei teaches cleaning LiNbO3 and SOI wafers with NH4OH, H2O2 and H2O at page 2.
	Regarding the limitation “29%”, while Takei is silent on strength or concentration of the NH4OH solution it is considered within the skill level of one of ordinary skill in the art or by the guidance provided by Takei.
	Regarding the limitation “to fortify subsequent direct bonds”, this is a functional limitation and Takagi’s cleaning process is capable of fortifying subsequent direct bonds.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takei to perform cleaning with NH4OH (ammonium hydroxide) because one of ordinary skill in the art would be motivated to look for cleaning materials and Takei teaches NH4OH is a known material suitable for cleaning LiNbO3 and SOI wafers for bonding.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 March 2021